UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-5199


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONICIO GARCIA, a/k/a Nicho, a/k/a Leno, a/k/a Tio, a/k/a
Leo, a/k/a Valente Garcia,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:06-cr-00797-JFA-1)


Submitted:   July 22, 2010                 Decided:   August 3, 2010


Before WILKINSON, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert W. Louthian, Jr., LOUTHIAN LAW FIRM, P.A., Columbia,
South Carolina, for Appellant.    Jane Barrett Taylor, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leonicio Garcia appeals his conviction and 235 month

sentence for conspiracy to possess with intent to distribute and

distribute       heroin     and    cocaine,         in     violation    of    21    U.S.C.

§§ 841(a)(1), (b)(1), 846 (2006) (Count 1); unlawful entry into

the United States, in violation of 8 U.S.C. § 1326(a) (2006)

(Count    99);    and     conspiracy       to       commit    money     laundering,       in

violation of 18 U.S.C. § 1956(a)(1), (h) (2006) (Count 104).

Appellate    counsel       has    filed    a       brief     pursuant    to   Anders      v.

California,      386      U.S.    738   (1967),          contending     there      are    no

meritorious issues on appeal, but questioning whether Garcia’s

guilty plea was valid and whether the district court erred in

applying a two level enhancement for possession of a firearm

under U.S. Sentencing Guidelines Manual (“USSG”) § 2D1.1(b)(1)

(2008).     Garcia has filed a pro se supplemental brief, asserting

that his guilty plea was invalid, as his attorney advised him to

admit to conduct he did not commit, and that his attorney was

ineffective in advising him to stipulate to being a leader in a

conspiracy, telling him to agree to everything that was said

during    sentencing,       failing       to       argue    more    vigorously      for    a

greater downward departure, and misleading him through threats

and duress into entering a guilty plea.                            The Government has

declined to file a brief.           We affirm.



                                               2
            Because Garcia failed to challenge the validity of his

guilty plea before the district court, our review is for plain

error.     United States v. Martinez, 277 F.3d 517, 525-27 (4th

Cir.     2002).      “To     establish         plain       error,    [Garcia]       must

demonstrate that an error occurred, that the error was plain,

and that the error affected his substantial rights.”                            United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2009).                        Even if

Garcia makes such a showing, we will not recognize the error

unless it “seriously affects the fairness, integrity, or public

reputation of judicial proceedings.”                 Id.

            Prior to accepting a guilty plea, the district court,

through colloquy with the defendant in open court, must inform

the defendant of, and determine that the defendant understands,

the nature of the charges to which the plea is offered, any

mandatory    minimum   penalty,      the       maximum      possible     penalty     he

faces, and the various rights he is relinquishing by pleading

guilty.     Fed. R. Crim. P. 11(b).              In addition, the court must

ascertain that the plea is voluntary and that there is a factual

basis for the plea.          Fed. R. Crim. P. 11(b)(2), (3).                    After

reviewing    the   record,    we   find       that   Garcia’s       guilty   plea   was

knowingly and voluntarily entered, in compliance with Rule 11.

Accordingly, we find that his guilty plea was valid, and this

issue is without merit.



                                          3
              Next,       Garcia’s         counsel     contends    that     the      district

court erred in enhancing his sentence due to his possession of a

firearm,      pursuant         to    USSG       § 2D1.1(b)(1).          However,      because

Garcia stipulated to the applicability of such an enhancement in

his plea agreement, this issue is without merit.

              In accordance with Anders, we have reviewed the record

and found no meritorious issues on appeal.                              Additionally, we

have reviewed the claims raised in Garcia’s supplemental brief

and   found    them       to   be    unavailing.          Therefore,      we    affirm    the

judgment      of    the    district         court.       This     court    requires      that

counsel inform his client, in writing, of his right to petition

the Supreme Court of the United States for further review.                                If

the   client       requests         that    a    petition   be     filed,      but    counsel

believes that such a petition would be frivolous, then counsel

may    move        in     this       court       for     leave     to     withdraw       from

representation.           Counsel’s motion must state that a copy thereof

was   served       on   the     client.          We    dispense    with    oral      argument

because the facts and legal contentions are adequately expressed

in the materials before the court and argument would not aid the

decisional process.

                                                                                     AFFIRMED




                                                  4